Citation Nr: 0415361	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
August 1969 and from January 1970 to January 1976.  
He died in December 1999.  The appellant is his widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a February 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied her claim for 
service connection for the cause of the veteran's death.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The appellant attributes the veteran's death to his service 
in the military, based on several theories.  The veteran's 
death certificate indicates that he died of acute 
lactic acidosis due to acute respiratory distress syndrome 
due to pancytopenis as a consequence of acute myologenous 
leukemia.  A significant condition contributing to the 
veteran's death, but not resulting in the underlying cause of 
death, was chronic obstructive pulmonary disease.  The 
appellant contends that his myologenous leukemia was caused 
by his exposure to Agent Orange during his service in 
Vietnam.  In the alternative, the appellant contends that the 
veteran's myologenous leukemia was caused by multiple 
myeloma-which, in turn, was caused by Agent Orange exposure.  

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular appellant's 
appeal include the establishment of specific procedures for 
advising her of the information required to substantiate her 
claim, a broader VA obligation to obtain relevant records and 
advise her of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion if necessary to make a decision on the claim.

A review of the record does not indicate the appellant has 
been advised of the changes brought about by the VCAA, as 
they relate to her current claim at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  While the RO has informed 
her of the evidence needed to substantiate her claim, the RO 
has not yet informed her of her rights and responsibilities 
under the VCAA and whose ultimate responsibility it is in 
obtaining the supporting evidence.  The RO has not sent any 
notification and development letters that have mentioned the 
VCAA.  The October 2003 letter to the appellant merely 
informed her what efforts the VA would make to obtain 
evidence and what the evidence must show to substantiate a 
claim of service connection.  And the July 2003 statement of 
the case (SOC) merely provided the appellant a copy of some 
of the regulations governing claims for service connection 
for cause of death and a copy of the regulations implementing 
the VCAA.  There was no express or implied mention of the 
VCAA.  And mere notification of the evidence necessary to 
substantiate the appellant's claim, without an explanation of 
the provisions of the VCAA or a discussion of the appellant's 
rights and responsibilities and VA's responsibilities under 
the VCAA, concerning the relevant issue at hand, 
is insufficient to comply with the VCAA.  As a consequence, 
her claim was certified to the Board without her being given 
appropriate notice of her rights and responsibilities, and 
VA's responsibilities, under the VCAA.  And the Board, 
itself, cannot correct this procedural due process 
deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the appellant as to what is needed to 
substantiate her claim and its duty to notify her of VA's 
responsibilities in assisting her in the development of her 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

The Board also notes that, according to his death 
certificate, the veteran died at the Baystate Medical Center 
in December 1999.  Likewise, hospitalization records from 
Franklin Medical Center, dated November 1999, state that the 
veteran was assessed as having an undetermined, acute 
infiltrative process of the bone marrow, and as a result, 
would be transferred to Baystate Medical Center for further 
diagnostic studies, including a bone marrow evaluation and 
treatment determinations.  In addition, a letter from A. K. 
King, M.D., dated in September 2001, indicates she 
participated in the veteran's treatment prior to his death, 
as she diagnosed the veteran's acute myeloblastic leukemia in 
November 1999.  However, there is no indication the RO 
attempted to obtain the hospitalization or treatment records 
from Baystate Medical Center or Dr. King.  As these records 
are relevant to the appellant's claim at issue, they must be 
obtained.

Additionally, a review of the record indicates that a VA 
medical opinion is needed to determine whether the cause of 
the veteran's death was related to his service in the 
military, including his exposure to Agent Orange.  A veteran 
who served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected 
if this requirement is met, even though there is no record of 
such disease during service.  They are:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  
The Board notes additionally that, as a result of recent 
amendments to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus 
was added to the list of diseases for which presumptive 
service connection can be established.  The change was 
effective July 9, 2001.  See 66 Fed. Reg. 23166, 23169 
(May 8, 2001).

It is unclear from the medical evidence currently of record 
whether the veteran's acute myologeneous leukemia was in any 
way related to his service in the military, including 
exposure to Agent Orange while serving in Vietnam.  The 
appellant has put forth several different theories in 
asserting entitlement to service connection for the cause of 
his death, none of which have been definitively confirmed or 
ruled out.  Dr. King stated that the veteran had a possible 
history of multiple myeloma, but that there was no 
"morphologic evidence."  She also opined that the veteran's 
acute myeloblastic leukemia "was in all likelihood" related 
to his Agent Orange exposure as his "karyotype" indicated 
that a toxin was implicated, but also noted that multiple 
myeloma "may rarely terminate in" acute myeloblastic 
leukemia.   However, a presumption of service connection 
based on exposure to herbicides is not warranted for any 
condition for which the Secretary of VA has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232-59243 (1999).  Likewise, it is 
unclear from the medical evidence of record whether the 
veteran had any post-service toxin exposure, as Dr. King 
noted that a history of Agent Orange exposure was not 
disclosed at the time of the veteran's diagnosis.  
Accordingly, a VA medical opinion should be obtained in order 
to determine whether the veteran's acute myologenous leukemia 
was causally or etiologically related to his service in the 
military, including Agent Orange exposure during his service 
in Vietnam.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of her claim of 
entitlement to service connection for the 
cause of the veteran's death, and the 
evidence, if any, the RO will obtain for 
her.  Also advise her that she should 
submit any relevant evidence in her 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

As well, the VCAA notice must apprise the 
appellant of the provisions of this new 
law, specifically concerning her claim of 
entitlement to service connection for the 
cause of the veteran's death.  The prior 
notification, in the October 2003 letter, 
was insufficient.  The VCAA notification 
also must apprise her of the kind of 
information and evidence needed from her, 
and what she could do to help her claim, 
as well as her and VA's responsibilities 
in obtaining evidence.  And she must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding her 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Baystate Medical Center and Dr. A. K. 
King, particularly from November and 
December 1999.

3.  Obtain a VA medical opinion, by an 
appropriate physician, to determine 
whether the veteran's death from acute 
myologeneous leukemia was in any way 
related to his service in the military, 
including his 
Agent Orange exposure during his service 
in Vietnam.  And to facilitate making 
this determination, please consider the 
various theories of possible entitlement 
advanced by the appellant-widow.  
The designated physician also must review 
all other relevant records in the claims 
file for the veteran's pertinent medical 
history.  Based on this review, 
please indicate whether any service 
medical records or post-service medical 
evidence indicates that the veteran was 
treated for multiple myeloma and, if so, 
whether his acute myologeneous leukemia 
was causally or etiologically related to 
his multiple myeloma.  If not, please 
indicate whether the veteran's terminal 
acute myologeneous leukemia was in any 
way related to his military service, 
including Agent Orange exposure during 
his service in Vietnam.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.   If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
appellant's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




